DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/15/2021 has been entered.
This office action is responsive to RCE filed on March 15, 2021. Claims 1-3 and 5-14 are pending examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0231651 Dinger et al., hereinafter “Dinger” (cited previously), in view of US 7,101,365 SHARON, hereinafter “Sharon”.
Regarding claim 1, Dinger discloses an apparatus (Para 7) for treating tissue (Para 7) comprising: an light energy source (Figure 27, element 644; Para 94 and 114 energy is applied via the electrode, but it also discloses that energy can be applied in the form of light/laser); a cooling source (Figure 27, element 656); a probe (Figure 27, element 640) having: an end piece (Figure 27, element 642) that includes: a frame (Figure 27, element 642 clearly shows a frame); a sensor (Para 169 and 193) in the frame (a sensor is taught on the end-piece Figure 27, element 650), outside of an area between the electrode and the tissue (See Figure 27, element 650 is on the bottom end of the treatment element 642, the electrode 644 will be in contact with the tissue, putting the sensor outside of the area of contact), wherein the sensor (Figure 27, element 650) is configured to measure a parameter of at least one of the tissue and a site adjacent to the tissue (Para 169; the thermistor measures temperature of the surface of tissue to be treated or tissue near the tissue to be treated Para 193 discloses that element 650 is a thermocouple sensor); wherein the end piece (Figure 27, element 642) communicates with cooling source (Para 162 and 193, the cooling source is on another side of an end piece and therefore is communicating with the end piece); and means for coupling the cooling source (Para 195, although not explicitly mentioned examiner takes the position that the cooling source must be coupled to the device, given that in Figure 27, element 656 is attached to the distal end), the light energy source (Para 162 and 193), and the sensor (Para 169 and 193) and for providing a selectively controlled heating and cooling to the tissue (Para 193 and 195).
Dinger does not disclose a window made of a light transmissive material and which window is configured to deform the tissue and to transmit light energy through surfaces of the window to the tissue; and optics that are disposed entirely inside the end piece, and which 
However, Sharon discloses a device used for laser skin treatment (Abstract) that uses an optical window to deform tissue (Col. 11, lines 66-67 and Col. 12 line 1) and teaches a window (Figure 2, element 28) made of a light transmissive material (Col. 9, lines 11-14, light passes through the window, examiner takes the position that it is inherent that the window is made of light transmissive material) and which window is configured to deform the tissue (Col. 11, lines 66-67 and Col. 12 line 1; by applying pressure the window can deform) and to transmit light energy through surfaces of the window to the tissue (Col. 9, lines 11-14); and optics (Figure 1A, element 64) that are disposed entirely inside the end piece (Figure 1A, element 64 is disposed entirely in the device 22), and which optics receive light energy from the light source (Figure 1A, element 62) and that deliver the light energy through the window surfaces and to the tissue (Col. 8, lines 47-49 and Col. 9, lines 11-14).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included a window and optics as taught by Sharon, at the distal end of the end piece of Dinger, in order to enhance features of the skin to be treated (Sharon; Col. 9, lines 26-30) and deform the skin/tissue (Sharon; Col. 11, lines 66-67 and Col. 12 line 1).
Regarding claim 2, Dinger discloses the tissue includes a nasal septum (Para 7); and the end piece (Figure 27, element 642) is configured to heat selected tissue portions (Para 195), while simultaneously cooling other tissue portions (Para 195) to minimize tissue damage (179 
Regarding claim 3, Dinger discloses the probe (Figure 27, element 640) is multisided device (Figure 27, element 640) for insertion into each nasal fossa (Para 149 and 193), the probe (Figure 27, element 640) further comprises two corresponding arms (Figure 27, elements 646 and 654), each configured to different sides of the nasal septum (Para 149 and 193), one of the two corresponding arms is configured to contact the side of the nasal septum opposite the side of the nasal septum to be treated (Para 149 depicts deformation and treatment of the nostrils, Para 189 and 195 explains the cooling in one side while heating the other) and includes means for cooling the one side to a temperature below ambient temperature (Para 195).
Regarding claim 5, Dinger discloses one arm includes a means for selectively heating (Para 195; Figure 28A, element 708) the tissue to be treated (Para 149 depicts deformation and treatment of the nostrils, Para 189 and 195 explains the cooling in one side while heating the other) and wherein the other arm includes a means for selectively cooling tissues adjacent to the tissue to be treated (Para 149 depicts deformation and treatment of the nostrils, Para 189 and 195 explains the cooling in one side while heating the other).
Regarding claim 6, Dinger discloses one arm includes a means for selectively heating and for selectively cooling the tissue (Para 198 shows one arm including both heating and cooling elements) to be treated and wherein the other arm includes a means for selectively cooling tissues (Para 195; Figure 28A element 710) adjacent to the tissue to be treated (Para 149 depicts deformation and treatment of the nostrils, Para 189 and 195 explains the cooling in one side while heating the other).
Regarding claim 7, Dinger discloses each arm includes means for selectively heating and for selectively cooling the tissue to be treated (Figure 28E, elements 750, 752, 754, and 756) or the tissues adjacent to the tissue to be treated (Para 199), depending on which arm is proximate to which tissue (Para 199).
Regarding claim 8, Dinger discloses the apparatus (Para 7) is used to selectively deform, heat and/or cool (Para 195) skin (Para 7), muscle (Para 7), or cartilage (Para 7).
Regarding claim 9, Dinger discloses a heat sink (Para 195) to cool tissue (Para 195) using coolant circulation (Para 195).
Regarding claim 10, Dinger discloses a means for precooling (Para 200) the probe (Para 195) prior to insertion of the probe into the nose (Para 195).
Regarding claim 11, Dinger discloses the means for precooling (Para 200) the probe (Para 195) cools the probe to a temperature (Para 200) dependent upon a heat capacity (Para 200) of the probe, a thickness of the tissue subject to mediation (Para 195), a mode of heat generation (Para 189) in the tissue or in adjacent tissues which are heated (Para 189), a rate of heat generation in the adjacent tissues (Para 189), and a rate of cooling of the probe during mediation (Para 190).
Regarding claim 12, Dinger discloses the cooling source (Figure 27, element 656) and light energy source (Figure 27, element 644) are automatically controlled by the microprocessor (Para 102, examiner takes the position that a controller has a built in processor that is capable of controlling energy, which is the source of cooling or heating) controller (Para 102).
Regarding claim 13, Dinger discloses applying a mechanical deformation (Para 110) before or after cooling (Para 110, during or after treatment, which involves cooling) of the tissue (Para 110). 
Dinger does not disclose the window is configured to apply a mechanical deformation.
However, Sharon teaches the window (Figure 2, element 28) is configured to apply a mechanical deformation (Col. 11, lines 66-67 and Col. 12 line 1; by applying pressure the tissue is deformed mechanically).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included a window as taught by Sharon, at the distal end of the end piece of Dinger, in order to enhance features of the skin to be treated (Sharon; Col. 9, lines 26-30) and deform the skin/tissue (Sharon; Col. 11, lines 66-67 and Col. 12 line 1).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0231651 Dinger et al., hereinafter “Dinger”, in view of US 7,101,365 SHARON, hereinafter “Sharon”, further in view of US 7,131,969 Hovda et al., hereinafter “Hovda” (cited previously).
 Regarding claim 14, Dinger discloses the apparatus (Para 7) is used for general surgery (Para 71). 
Dinger does not disclose the apparatus is used for Otorhinolaryngology, Orthopedics, plastic surgery, dermatology, and septoplasty operations.
However, Hovda discloses a device that applies energy to nasal tissue (Col. 2, lines 48-51) and teaches the apparatus (Col. 6, lines 58-60) is used for Otorhinolaryngology (Col. 6, lines 63-65), Orthopedics (Col. 6, lines 63-65), plastic surgery (Col. 6, line 34), dermatology (Col. 6, line 4), and septoplasty operations (Col. 24, line 39).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have specified the procedures this device would be used on as taught by Hovda, in the invention of Dinger, in order for the device to be inclusive for multiple procedures (Hovda; Col. 6, lines 58-65). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYA ZIAD BAKKAR whose telephone number is (313)446-6659.  The examiner can normally be reached on 7:30 am - 5:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.Z.B./Examiner, Art Unit 4155                                                                                                                                                                                                        


/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792